DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 4, 5, 6, 13, 14, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 10, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10425330. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, 19 recites the limitation "computer usable code".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claims
Claim 1, 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellagamba (US-20120134358) in view of Galand (US-20040042402).
As to claim 1, 10, 20: Bellagamba teaches a method comprising: analyzing, at a first data network, a field in a header of a packet to determine whether the packet is directed to a first remote target in a first remote data network or to a … target in a … data network, wherein a target address of the packet is present in the first remote data network and the … data network ([0019, 23]: first and second VPN, same IP prefix); changing, responsive to field indicating that the packet is directed to the first remote target in the first remote data network, an octet in the target address of the packet from a first value to a second value, the changing forming a modified packet, wherein the second value in the modified packet causes the packet to be directed to a tunnel configured to receive packets having the second value in the octet (fig.4, [0030-32]: PE2 sends packet to BR2 which determines that it belongs to VPN1 and tags the packet with route distinguisher 5:N) (see also US-20130311661 fig.2, 47, [0028]).
Bellagamba may not explicitly teach using a value in the field in the header of a second packet, that the second packet is directed to a local target in the local data network, wherein the local data network and the first remote network are on opposite sides of the tunnel; and causing, by omitting the changing for the second packet, the second packet to be directed to the local data network.  However, Galand teaches determining, using a value in the field in the header of a second packet, that the second packet is directed to a local target in the local data network, wherein the local data network and the first remote network are on opposite sides of the tunnel ([0093]: use information from packet header to determine if packet is routed by the switch to a local network or to a transmission link); and causing, by omitting the changing for the second packet, the second packet to be directed to the local data network ([0093]: transmit packet to local network without modifying the packet header).
Thus, it would have been obvious to one of ordinary skill in the art to implement routing packet locally, taught by Galand, into the VPN-RD method, taught by Bellagamba, in order to redirect the packet to where the sender desires. In addition it would have been obvious to combine Galand and Bellagamba in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 2, 3, 7, 11, 12, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellagamba (US-20120134358) in view of Galand (US-20040042402).
As to claim 2, 11: Bellagamba teaches the method of claim 1, 10, further comprising: causing, at a source of the packet, a first code corresponding to the first remote data network to be stored in the field in the header of the packet, wherein the analyzing uses the first code to determine that the packet is directed to the first remote target even though the target address of the packet is present in both the first remote data network and the local data network (fig.4, [0030-32]: PE2 sends packet to BR2 which determines that it belongs to VPN1 and tags the packet with route distinguisher 5:N based on RD 7:N).

As to claim 3, 12: Bellagamba teaches the method of claim 1, 10, wherein the source and the local target are in different data networks on same side of the tunnel (fig.4: VPN1, VPN2).

As to claim 7, 16: Bellagamba teaches the method of claim 1, 10, further comprising: selecting the tunnel from a plurality of tunnels, wherein the tunnel corresponds to the second value of the octet (fig.4, [0030-32]: PE2 sends packet to BR2 which determines that it belongs to VPN1 and tags the packet with route distinguisher 5:N).

As to claim 18: Bellagamba teaches the computer usable program product of claim 10, wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system ([0034-38]) (where examiner takes official notice that transferring programs to and from a remote data processing system is commonly known in the prior art, see US-20170281110, [0126]; US-20110132721, [0087]; US-20060243217, [0033]).

([0034-38]) (where examiner takes official notice that transferring programs to and from a remote data processing system is commonly known in the prior art, see US-20170281110, [0126]; US-20110132721, [0087]; US-20060243217, [0033]).

Claim 8, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellagamba (US-20120134358), Galand (US-20040042402) in view of N (US-20170289216).
As to claim 8, 17: Bellagamba teaches the method of claim 1, 10, wherein the first remote data network is configured with a first set of internet protocol version 4 (IPv4) addresses and a second remote data network is configured with a second set of IPv4 addresses, and wherein the first set of IPv4 addresses and the second set of IPv4 addresses have at least one subset of addresses that are same in the first and the second sets ([0019, 23]: first VPN and second VPN share same IP prefix), and wherein the target address is a member of the at least one subset of addresses (fig.4, [0030-32]: PE2 sends packet to BR2 which determines that it belongs to VPN1 and tags the packet with route distinguisher 5:N).
([0012, 19]), Bellagamba may not explicitly teach IPv4. However, N teaches IPv4 ([0027]: VPN-IPv4) (see also US-20130155845, [0035, 43]).
Thus, it would have been obvious to one of ordinary skill in the art to implement IPv4, taught by N, into IP-VPN addresses, taught by N, in order to implement a well-known protocol standard in addressing and sending packets ([0027]). In addition it would have been obvious to combine N and Bellagamba in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 9: Bellagamba teaches the method of claim 1.
Although Bellagamba teaches IP-VPN addresses ([0012, 19]), Bellagamba may not explicitly teach wherein the target address is an IPv4 target address, and wherein the octet is a first octet in the IPv4 target address.  However, N teaches wherein the target address is an IPv4 target address, and wherein the octet is a first octet in the IPv4 target address ([0027]: VPN-IPv4) (see also US-20130155845, [0035, 43]).
Thus, it would have been obvious to one of ordinary skill in the art to implement IPv4, taught by N, into IP-VPN addresses, taught by N, in order to implement a well-known protocol standard in addressing and sending packets ([0027]). In addition it would have been obvious to combine N and Bellagamba in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/Primary Examiner, Art Unit 2466